726 N.W.2d 419 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Trumon Dontae CANNON, Defendant-Appellant.
Docket No. 131994, COA No. 259532.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting Attorney to answer Issue IV of the application for leave to appeal (answer whether OV 10 was correctly scored) within 28 days after the date of this order. The prosecutor shall particularly address how the circumstances of the case justify assessing points for predatory conduct, and address how, under the hierarchical scoring of OV 10 from 5 to 15 points, the egregiousness of the conduct in this case exceeds, for example, the exploitation of a victim's size or mental disability.
The application for leave to appeal remains pending.